Citation Nr: 1127407	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  10-04 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.  

2.  Entitlement to an effective date earlier than July 27, 1998, for the granting of a 60 percent disability rating for coronary artery disease with hypertension associated with type II diabetes mellitus.

3.  Entitlement to an effective date earlier than July 11, 2001, for the granting of a 20 percent evaluation for diabetic peripheral neuropathy of the left upper extremity.

4.  Entitlement to an effective date earlier than July 11, 2001, for the granting of a 20 percent evaluation for diabetic peripheral neuropathy of the right upper extremity.

5.  Entitlement to an effective date earlier than July 11, 2001, for the granting of a 10 percent evaluation and earlier than August 22, 2002, for the granting of a 20 percent evaluation, for diabetic peripheral neuropathy of the left lower extremity.  

6.  Entitlement to an effective date earlier than July 11, 2001, for the granting of a 10 percent evaluation and earlier than August 22, 2002, for the granting of a 20 percent evaluation, for diabetic peripheral neuropathy of the right lower extremity.  

7.  Entitlement to an effective date earlier than March 19, 1997, for the granting of service connection for type II diabetes mellitus.  

8.  Entitlement to an effective date earlier than July 27, 1998, for the granting of a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from December 1963 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), located in St. Petersburg, Florida.  The record reflects that the appellant proffered testimony before an RO Decision Review Officer in October 2009.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

The appellant has filed notices of disagreement concerning the issues involving earlier effective dates for the granting of service connection for diabetes mellitus, the granting of a 60 percent rating for coronary artery disease, the granting of a compensable evaluation for diabetic peripheral neuropathy of the right and left upper and lower extremities, and the granting of a TDIU.  The United States Court of Appeals for Veterans Claims (Court) has held that where the Board finds a notice of disagreement has been submitted from a matter that has not been addressed in a statement of the case, the issue should be remanded to the RO/AMC for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As of this date, and as noted below, the appellant has not been sent a statement of the case with respect to these issues, and the remand action below addresses these items.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has come before the VA asking that he be granted entitlement to automobile and adaptive equipment or adaptive equipment only.  He has asserted that as a result of his service-connected diabetic peripheral neuropathy to the lower extremities, he has essentially loss of use of both extremities.  Because of this anomaly, he has asked for adaptive equipment for his vehicle so that he can safely drive his vehicle.  To support his assertions, he has pointed to statements made by a VA doctor in February 2009 and August 2009.  Despite the appellant's assertions, the RO has denied the appellant's request for benefits and have cited the medical information provided by a different VA doctor in April 2009.  The appellant has appealed the RO's denial to the Board.  

A certification of eligibility for financial assistance in the purchase of one automobile or other conveyance and of basic entitlement to necessary adaptive equipment will be made where a veteran, who had active military, naval or air service, exhibits one of the following as the result of a disease or injury incurred in or aggravated during active service: 

(i) loss or permanent loss of use of one or both feet; 
(ii) loss or permanent loss of use of one or both hands; or 
(iii) permanent impairment of vision of both eyes. 

38 C.F.R. § 3.808(a), (b) (2010).  For adaptive equipment eligibility only, service-connected ankylosis of one or both knees or one or both hips is sufficient to show entitlement.  38 U.S.C.A. § 3901 (West 2002); 38 C.F.R. § 3.808(b) (2010).

As reported above, the appellant underwent a VA examination in April 2009.  The examiner wrote that while the appellant had loss of use of his lower extremities, the loss of use was not due to the appellant's service-connected disabilities.  However, the most recent written opinion by the VA doctor of August 2009 suggests that the appellant's service-connected disabilities of the lower extremities have become more disabling.  

Because the use or lack of use of the feet and hands are a key factor in determining whether the veteran may be eligible for financial assistance for the purchase of a conveyance and since it is unclear from the evidence now before the Board whether the appellant has lost the use of his lower extremities and/or upper extremities due to his service-connected disabilities, the Board believes that the claim should once again be returned to the AMC/RO so that another examination may be accomplished.  

Also, the most recent VA treatment records are dated in February 2010.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the appellant that are dated from February 2010 to the present.  The RO should also ask the Veteran to provide any outstanding relevant private medical records or sufficient information such that the RO can obtain the records on his behalf.  

Finally, as noted in the Introduction, the appellant has expressed disagreement with the RO's assignment of effective dates for the granting of service connection for diabetes mellitus and for the assignment of various disability ratings (to include the granting of a TDIU).  See statements from the Veteran and his representative dated in September 2002, October 2003, January 2004, July 2004, and April 2005.  As timely notices of disagreement have been filed, the Board's jurisdiction has been triggered and these issues must be REMANDED so that a statement of the case on the underlying claim that adequately notifies the appellant of the action necessary to perfect an appeal may be provided.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should issue a statement of the case as to the following issues:

a.  Entitlement to an effective date earlier than July 27, 1998, for the granting of a 60 percent disability rating for coronary artery disease with hypertension associated with type II diabetes mellitus.

b.  Entitlement to an effective date earlier than July 11, 2001, for the granting of a 20 percent evaluation for diabetic peripheral neuropathy of the left upper extremity.

c.  Entitlement to an effective date earlier than July 11, 2001, for the granting of a 20 percent evaluation for diabetic peripheral neuropathy of the right upper extremity.

d.  Entitlement to an effective date earlier than July 11, 2001, for the granting of a 10 percent evaluation and earlier than August 22, 2002, for the granting of a 20 percent evaluation, for diabetic peripheral neuropathy of the left lower extremity.  

e.  Entitlement to an effective date earlier than July 11, 2001, for the granting of a 10 percent evaluation and earlier than August 22, 2002, for the granting of a 20 percent evaluation, for diabetic peripheral neuropathy of the right lower extremity.  

f.  Entitlement to an effective date earlier than March 19, 1997, for the granting of service connection for type II diabetes mellitus.  

g.  Entitlement to an effective date earlier than July 27, 1998, for the granting of a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities (TDIU).  

The appellant should be apprised of his right to submit a substantive appeal and to have his claim reviewed by the Board.  The AMC/RO should allow the appellant and his accredited representative (Paralyzed Veterans of America, Inc.) the requisite period of time for a response.

2.  The AMC/RO should contact the appellant and ask that he either provide relevant outstanding private medical records or identify all sources of relevant medical treatment that are not already of record, and furnish signed authorizations for release to the VA of private medical records.  Copies of the medical records from all sources, should then be requested.  All records obtained should be added to the claims folder.  If requests for any treatment records are not successful, the AMC/RO should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159(e) (2010).

3.  Associate with the claims folder VA medical records dating from February 2010.  If no such records exist, this should be documented in the claims folder.   

4.  After Steps two and three are complete, the RO/AMC should arrange for the appellant to be examined by an appropriate medical professional for the purpose of determining whether the veteran now has the loss of use of a foot or hand.  The examiner must make a determination as to whether the appellant has the use of his right and left foot and his right or left hand or whether, for practical purposes, he has lost the use of his feet and/or the hands.  The examiner should opine as to whether any loss of use of a foot or hand is at least as likely as not (a probability of 50 percent or greater) due to service-connected disability.  

The claims folder and this Remand must be made available to the examiner for review prior to the examination.  The examiner should provide a complete rationale for each opinion expressed.

5.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that the foregoing development action has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the examination report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the RO/AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case.  The supplemental statement of the case must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



